

117 HR 2463 IH: TSA Second Screening Act
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2463IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mr. Cohen introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend title 49, United States Code, to require the TSA to offer certain secondary screenings of passengers prior to a physical inspection if an object of concern is detected, and for other purposes.1.Short titleThis Act may be cited as the TSA Second Screening Act.2.Availability of secondary screeningSubparagraph (B) of section 44901(l)(2) of title 49, United States Code, is amended by inserting before the period at the end the following: , including by ensuring passengers undergoing such screening are afforded an opportunity to undergo a second such screening prior to undergoing a physical inspection if such initial screening detects an object of concern.